1N THE UNITED STATES DISTRICT coURT F I L E D
FoR THE DISTRICT oF CoLUMBIA
JUN 22 2011

Cl k, U.S. Ul
AHMED ADNAN AJAM, collis m me ?sls'¥.l§ 3?'¢':'§'»§','§’»'§¥§

ISN 326
Petitioner,
Civil Action No. 09-cv-00745 (RCL)

V.

BARACK H. OBAMA, et al.,

Respondents.

 oR1)ER

Having considered Petitioner’s response to Respondents’ sealed motion (Doc.
1532), and his unopposed motion to seal the proposed public factual return, and the entire
record, it is hereby

ORDERED, that Petitioner’s unopposed motion to seal the proposed public

factual return is granted

SO ORDERED.

‘Q